DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2010/0299832 to Alford.  Alford shows the claimed limitations of a sleeping bag (10) comprising:  a base (16) that is generally rectangular in shape and comprised of a foam (48) (as shown in Figures 1-4, 8 & 10 and as described on page 3, in paragraph 0047 and on page 4, in 

paragraph 0049), wherein said base (16) includes two opposing longitudinal edges (20, 30), a head end (22), and a foot end (24) (as described on page 3, in paragraph 0047 and as shown in Figures 1, 2, 8 & 10); a waterproof top cover (18) dimensioned to cover said base (16) and attached to said base along said two opposing longitudinal edges (20, 30), said head end (22), and said foot end (24) (as shown in Figures 1-4, 8 & 10 and as described on page 3, in paragraph 0047), wherein said base (16) further comprises a plurality of integrated heating elements (94), and wherein said plurality of integrated heating elements include a first heating element for a head and neck portion of a user, a second heating element for a back and abdomen portion of the user, and a third heating element for a pair of legs and feet of the user (as shown in Figure 10 and as described on page 5, in paragraph 0054).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alford ‘832 in view of U.S. Pat. No. 6,313,438 to Emerick, Jr.  With respect to claim 2 and with further respect to claims 8 and 9, Alford discloses the use of a controller (96) for the plurality of integrated heating elements (94) (as shown in Figure 10 and as described on page 5, in paragraph 0054), but does not specifically disclose the use of a controller for independently adjusting the first heating element, the second heating element, and the third heating element.  Emerick, Jr. provides the basic teaching of a sleeping bag (12) comprising a plurality of integrated heating elements (24) which include a first heating element for a head and neck portion of a user, a second heating element for a back and abdomen portion of the user, and a third heating element for a pair of legs and feet of the user (as shown in Figure 3 and as described in column 2, lines 65-67); and a controller (70) for independently adjusting said first heating element, said second heating element, and said third heating element (as shown in Figures 1-3 and as described in column 3, lines 56-67).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleeping bag of Alford with a controller for independently adjusting the first heating element, the second heating element, and the third heating element, in order to “[allow] a user to more carefully regulate the location or amount of heat in various regions of the sleeping bag or to conserve battery power by only heating a portion thereof, if desired” as taught by Emerick, Jr. (see column 4, lines 1-4 of Emerick, Jr. ‘438).

With respect to claims 3, 4, 10 and 11, and with further respect to claims 15-17, Alford does not specifically disclose the use of a battery for powering the controller and the plurality of integrated heating elements, as well as the use of a solar panel for converting a solar energy into an electrical energy to power the plurality of integrated heating elements.  Emerick, Jr. provides the basic teaching of a sleeping bag (12) which further comprises a battery (54) for powering the controller (70) and the plurality of integrated heating elements (24), and a solar panel (32) for converting a solar energy into an electrical energy to power the plurality of integrated heating elements (24) (as shown in Figures 1-4 and as described in column 3, lines 1-1-11 & 36-47 and in column 4, lines 5-7 & 11-19).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleeping bag of Alford with a battery for powering the controller and the plurality of integrated heating elements, and with a solar panel for converting a solar energy into an electrical energy to power the plurality of integrated heating elements, since the use of these components for powering the controller and the plurality of integrated heating elements of a heated sleeping bag is well known in the art as taught by Emerick, Jr.
With respect to claims 5, 6, 12 and 13, and with further respect to claims 15-18, Emerick, Jr. further teaches the use of a battery (54) which is rechargeable as well as a solar panel (32) which is selectively removable from the sleeping bag (as shown in Figures 1-4 and as described in column 3, lines 1-11 & 37-39 and in column 4, lines 5-7 & 15).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleeping bag of Alford with a battery which is rechargeable, since the use of a rechargeable battery is also well known in the art as taught by Emerick, Jr.  Furthermore, the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleeping bag of Alford with a solar panel which is selectively removable from the sleeping bag, in order to allow the solar panel “[to] be removed from the sleeping bag so as to receive solar rays thereon or coupled to the [sleeping bag] for storage or transport” as taught by Emerick, Jr. (see column 3, lines 10-12 of Emerick, Jr. ‘438).
With respect to claims 7, 14 and 19, Alford further discloses a condition wherein the foam (48) is a memory foam on page 4, in paragraph 0049.  With respect to claim 20, Emerick, Jr. further teaches the use of an electrical cord (74) for powering the plurality of heating elements (see Figure 1 and column 3, lines 56-59 and in column 4, lines 16-19).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleeping bag of Alford with an electrical cord for powering the plurality of heating elements, in order to provide an alternative component for powering the plurality of  integrated heating elements of a heated sleeping bag which is also well known in the art as taught by Emerick, Jr.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Julin ‘487, Mintz ‘744, Mintz ‘552, Mintz ‘853, Mintz ‘995, Mintz ‘683, Mintz ‘302, SiKui et al. ‘509, SiKui et al. ‘126, Lee et al. ‘779, Weibel ‘066, Costanzo ‘431 and Petty et al. ‘087.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673